STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

JULIA JACKSON NO.
VERSUS

CATFISH QUEEN PARTNERSHIP IN
COMMENDAM D/B/A BELLE OF
BATON ROUGE AND/OR TROPICANA
ENTERTAINMENT, INC., D/B/A
BELLE OF BATON ROUGE AND/OR
NEW TROPICANA OPCO, INC.,
D/B/A BELLE OF BATON ROUGE
AND/OR NEW TROPICANA
HOLDINGS, INC., D/B/A BELLE

2022 CW 1020

OF BATON ROUGE AND ABC DECEMBER 1, 2022

INSURANCE COMPANY

 

In Re: Catfish Queen Partnership in Commendam,

applying for

supervisory writs, 19th Judicial District Court,

Parish of East Baton Rouge, No. 653020.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED ON THE SHOWING MADE.
VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ac

DEPUTY CLERK OF COURT
FOR THE COURT